Citation Nr: 0008216	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for kidney disease, 
claimed as a residual of exposure to Agent Orange.  

2.  Entitlement to service connection for heart disease, 
claimed as a residual of exposure to Agent Orange.  

3.  Entitlement to service connection for impotency, claimed 
as a residual of exposure to Agent Orange.  

4.  Entitlement to service connection for a neck disability, 
claimed as a residual of exposure to Agent Orange.  

5.  Entitlement to service connection for a joint disability, 
claimed as a residual of exposure to Agent Orange.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a neck injury.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
joint disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

The Board notes that on December 18, 1996, a hearing was 
conducted at the RO.  At that time, the appellant submitted 
his substantive appeal and requested a hearing in Washington, 
D.C. before a member of the Board.  However, the Board 
observes that in March 1998, the appellant reported that he 
no longer desired a hearing at the Board, and instead, he 
requested a second hearing at the RO before a local hearing 
officer.  The Board notes that in May 1999, a hearing was 
conducted at the RO. 

The Board further notes that in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (formally known as the United States 
Court of Veterans Appeal (hereinafter "the Court")) erred 
in adopting the "material evidence" test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d 
at 1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  There is no competent medical evidence of any current 
kidney disease. 

2.  No competent evidence of a nexus between an in-service 
disease or injury and any heart disease, including heart 
disease secondary to Agent Orange exposure, has been 
presented.

3.  No competent evidence of a nexus between an in-service 
disease or injury and any impotency, including impotency 
secondary to Agent Orange exposure, has been presented.

4.  There is no competent medical evidence of record showing 
that the appellant's current neck disability is related to 
any exposure to Agent Orange during service.  

5.  There is no competent medical evidence of record showing 
that the appellant's current joint disability is related to 
any exposure to Agent Orange during service. 

6.  In a February 1984 decision, the Board denied the 
appellant's claims of entitlement to service connection for 
the residuals of neck and back injuries, and entitlement to 
service connection for a joint disorder.  

7.  Evidence added to the record since the Board's February 
1984 decision includes outpatient treatment records from the 
VA Medical Center (VAMC) in Dallas, from July 1969 to April 
1975, August 1987 to May 1988, and from August 1988 to May 
1989, an August 1988 VA examination, statements from Mr. 
H.C.N. and Mr. J.W.M., both received in December 1990, a 
private medical statement from C.L.S., D.O., dated in 
September 1996, private medical records from L.P., M.D., 
dated in December 1998, and hearing testimony.

8.  In regards to the appellant's claim for service 
connection for the residuals of a neck injury, the evidence 
listed above, which was added to the record since the Board's 
February 1984 decision, bears directly and substantially upon 
the subject matter now under consideration (i.e. whether the 
appellant's currently diagnosed intermittent neck pain is 
related to his in-service neck injury) and, when considered 
alone or together with all of the evidence, both old and new, 
has significant effect upon the facts previously considered.  

9.  The claim of entitlement to service connection for the 
residuals of a neck injury is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

10.  The appellant's currently diagnosed intermittent neck 
pain is related to his in-service neck injury.   

11.  In regards to the appellant's claim for service 
connection for a joint disability, the evidence listed above, 
which was added to the record since the Board's February 1984 
decision, does not bear directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
appellant's currently diagnosed joint disability is related 
to his period of service) and, when considered alone or 
together with all of the evidence, both old and new, has no 
significant effect upon the facts previously considered.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for kidney disease, claimed as a residual of 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The appellant's claim of entitlement to service 
connection for heart disease, claimed as a residual of 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The appellant's claim of entitlement to service 
connection for impotency, claimed as a residual of exposure 
to Agent Orange, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The appellant's claim of entitlement to service 
connection for a neck disability, claimed as a residual of 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The appellant's claim of entitlement to service 
connection for a joint disability, claimed as a residual of 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The February 1984 Board decision, which denied the 
appellant's claims for service connection for the residuals 
of back and neck injuries, and service connection for a joint 
disorder, is final.  38 U.S.C.A. § 7104 (West 1991 & Supp.. 
1999).  

7.  In regards to the appellant's claim for service 
connection for the residuals of a neck injury, the evidence 
received since the February 1984 Board decision, which is 
final, is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).  

8.  The claim of entitlement to service connection for the 
residuals of a neck injury is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  

9.  Resolving all reasonable doubt in favor of the appellant, 
the appellant's currently diagnosed neck pain was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303 (1999).   

10.  In regards to the appellant's claim for service 
connection for a joint disability, the evidence received 
since the Board's February 1984 decision, which is final, is 
not new and material, and the appellant's claim with regard 
thereto is not reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1999).  

















REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to service connection for 
(1) kidney disease, claimed as a residual 
of exposure to Agent Orange, (2) heart 
disease, claimed as a residual of 
exposure to Agent Orange, (3) impotency, 
claimed as a residual of exposure to 
Agent Orange, (4) a neck disability, 
claimed as a residual of exposure to 
Agent Orange, and (5) a joint disability, 
claimed as a residual of exposure to 
Agent Orange.  


I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of kidney disease, heart disease, 
impotency, and/or a joint disability.  The records show that 
in October 1964, the appellant was treated after complaining 
of left posterior chest pain which radiated inferiorly in the 
direction of the ribs, from the shoulder to the lower costal 
margin.  At that time, the physical examination showed that 
the appellant's heart was normal sounding.  X-rays were 
within normal limits, and the upper airway was negative.  The 
impression was of pleurodynia.  According to the records, in 
November 1966, the appellant was treated after complaining of 
pain in his right lateral chest.  At that time, he stated 
that the pain was worse with deep breathing.  The impression 
was of pleurodynia.  

The appellant's service medical records reflect that in 
December 1966, the appellant was treated after complaining 
that he had fallen backwards to the floor, hitting his spine 
at the first thoracic vertebra.  The appellant stated that at 
present, he had considerable tenderness in that region.  The 
examining physician noted that films of the upper thoracic 
and cervical spine were negative.  It was the examiner's 
opinion that the appellants symptoms were due to the direct 
blow over the first thoracic vertebra spine.  The appellant 
was given medication in order to relieve the pain.  According 
to the records, in December 1966, the appellant was treated 
after complaining of pain in the area of the anterior chest.  
Upon physical examination, early rhonchi in the anterior 
chest were heard, although the posterior chest was clear.  
The impression was of early bronchitis.  

In the appellant's separation examination, dated in January 
1967, in response to the question as to whether the appellant 
had ever had or if he currently had swollen or painful 
joints, palpitation or pounding heart, high or low blood 
pressure, frequent or painful urination, and/or kidney stone 
or blood in urine, the appellant responded "no."  The 
appellant's heart, upper extremities, lower extremities, and 
spine, other musculoskeletal, were all clinically evaluated 
as normal.  

The appellant's personnel records show that he served in 
Korea from June 1964 to June 1965, and that he also served in 
Vietnam from June 1966 to January 1967.  According to the 
records, in January 1967, the appellant was transferred to 
Oakland, California.

The appellant's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he had active 
military service from January 1964 to January 1967, which 
included duty in the Republic of Vietnam.  He received the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal.  

Private medical records from S.K.R., M.D., from June 1980 to 
October 1981, show that in February 1981, the appellant was 
treated after complaining of pain in his neck.  At that time, 
he stated that he had injured his neck and shoulder during 
service in Vietnam.  Upon physical examination, the 
lumbosacral spine and thoracic spine were both tender to 
palpation.  An x-ray of the cervical spine was interpreted as 
showing questionable left compression, and an x-ray of the 
thoracic spine was interpreted as showing questionable 
narrowing of T3 through T5. 

Outpatient treatment records from the VA Medical Center 
(VAMC) in Dallas, Texas, from February to March 1981, show 
that in February 1981, the appellant was treated after 
complaining of pain and stiffness in his neck and right 
shoulder.  At that time, he stated that in 1966, he fell and 
injured his neck and right shoulder.  The appellant indicated 
that subsequent to the accident, he suffered from chronic 
pain in his neck and right shoulder.  Following the physical 
examination, the appellant was diagnosed with cervical 
strain.  

In March 1982, a hearing was conducted at the RO.  At that 
time, the appellant testified that on one occasion during 
service, he was coming out of a tent when his foot slipped 
and he fell backwards injuring his neck and shoulder.  (T.7).  
The appellant stated that subsequently, he received medical 
treatment.  (T.8,9).  He indicated that he was currently 
taking medication for the residuals of his neck injury.  
(T.9).  According to the appellant, at times, he could not 
turn his neck to the right or left, and he noted that he 
would lose control of his neck.  (T.10).  The appellant 
reported that he felt pain in his neck approximately 90 
percent of the time.  (Id.).  He testified that following his 
separation from the military, he was hospitalized after his 
joints swelled to the point where he could not walk.  (T.4).  
The appellant stated that he was placed in traction for a 
week.  (Id.).  He indicated that at present, his knee and 
ankle joints were painful.  (T.12,13).  

In May 1983, the appellant underwent a VA examination.  At 
that time, he stated that in 1966, he suffered a whiplash 
injury when he fell and hit the first thoracic vertebra of 
his spine.  The appellant indicated that after the accident, 
he had point tenderness and point pain, but there were no 
neurologic problems attributed to the fall, and there were no 
radiating pains or sensory loss.  According to the appellant, 
at present, he was losing strength in his shoulders and in 
his grip.  

The physical examination showed that the appellant's 
deltoids, rhomboids, infra and supraspinatus, biceps, 
triceps, brachioradialis, flexor carpal nerves, wrist 
extensors, finger extensors, and finger flexors were all 
intact.  Lower extremity testing was remarkable for weakness.  
Sensory testing demonstrated subjective hypesthesia and 
hypalgesia and right C5 in right C6 distributions.  The rest 
of the sensory examination was unremarkable.  The diagnoses 
included the following: (1) history of weakness in both upper 
extremities, not verified on examination, and (2) subjective 
neurosensory loss in dermatomal distributions of right C5 and 
C6.  

A second VA examination was conducted in May 1983.  At that 
time, the appellant gave a history of his neck injury.  The 
appellant stated that at present, he had intermittent pain in 
his neck and low back.  He indicated that he worked as a 
carpenter and that he lost three to four days a month from 
work because of his back and neck problems.  

The physical examination showed that in regards to range of 
motion for the cervical spine, forward flexion was to 50 
degrees, and backward extension was to 40 degrees.  Lateral 
bending, right and left, was to 30 degrees, and rotation, 
right and left, was from 40 to 45 degrees.  All motion was 
accomplished with discomfort at the cervical dorsal level.  
There was no muscle spasm along the posterior cervical spine, 
and no soft tissue masses were felt in the anterior or 
posterior neck region.  The diagnosis was of residuals of an 
injury to the neck and low back.  

In May 1983, the appellant underwent a third VA examination.  
At that time, the examining physician noted that upon a 
review of the appellant's service medical records, in 
September 1964, the appellant was hospitalized after 
complaining of pain in his left chest.  An x-ray was taken 
and interpreted as showing patchy infiltration of the left 
lower lobe compatible with a diagnosis of pneumonia.  
According to the examiner, the appellant was treated with 
Penicillin with apparent full recovery.  Follow-up x-rays 
were found to be negative.  In regards to current pulmonary 
complaints, the appellant stated that over the past five 
years, he had been "short winded."  He denied chronic cough 
and had no history of hemoptysis.  According to the 
appellant, he had no recurrence of chest pain, and he was not 
on medication for any pulmonary problems.  

The physical examination showed that the appellant's lungs 
were normal to palpation, percussion, and auscultation.  
Breath sounds were normal with no rales heard.  The heart was 
normal in size to percussion, and the rhythm was regular with 
a rate of 84 beats per minute.  No murmurs were heard, and 
the appellant's blood pressure was 130/80.  A chest x-ray was 
negative.  The diagnosis was that there were no current 
residuals of pneumonia.  The examiner noted that pulmonary 
function test results were interpreted as showing mild 
obstructive disease.  

In June 1983, the RO received private medical records from 
O.S.L., M.D., from July 1969 to June 1971.  The records show 
that in July 1969, the appellant was hospitalized after 
complaining of chest pain of several weeks duration.  Upon 
his discharge, he was diagnosed with acute bronchitis and 
pleurisy.  The records also show that in June 1971, the 
appellant was hospitalized after complaining of generalized 
aches and pain and swelling of his feet.  At that time, the 
appellant stated that his symptoms developed after he took 
some medication for a kidney infection.  Upon his discharge, 
he was diagnosed with allergic arthritis, generalized, 
following sulfa therapy.  It was noted that he had an 
uneventful recovery.  

In January 1985, the RO received outpatient treatment records 
from the Dallas VAMC, from July 1969 to April 1975.  The 
records reflect that in July 1969, the appellant had a chest 
x-ray taken which showed that the lung fields were clear and 
free of active disease.  The heart size was normal.  The 
impression was of a normal chest study.  

Outpatient treatment records from the Dallas VAMC, from 
August 1987 to May 1988, show that in August 1987, the 
appellant was hospitalized after complaining of intermittent 
severe pressure in the chest, which was relieved by 
Nitroglycerin.  At that time, the appellant stated that two 
years ago, he had undergone a cardiac catheterization.  
According to the appellant, after the cardiac 
catheterization, it was determined that his coronary arteries 
were open and negative and that he had trivial mitral valve 
prolapse and normal left ventricular function.  The appellant 
indicated that he continued to use Nitroglycerin 
approximately once a month.  During the appellant's 
hospitalization, he was given medication, including 
Nitroglycerin.  A chest x-ray was interpreted as showing 
borderline cardiomegaly.  Upon his discharge, he was 
diagnosed with the following: (1) vasospastic angina, (2) 
possible arteriosclerotic heart disease, and (3) heavy 
smoking, with chronic cigarette bronchitis.  The records also 
reflect that in May 1988, the appellant was treated after 
complaining of chronic neck pain for 22 years.  Following the 
examination, the appellant was diagnosed with cervical 
degenerative joint disease.  

In August 1988, the appellant underwent a VA examination.  At 
that time, he stated that in 1983, he was hospitalized for 
chest pain and diagnosed with angina.  The appellant 
indicated that he was treated with Nitroglycerin.  He noted 
that he continued to have chest pain and in 1985, he had a 
cardiac catheterization.  According to the appellant, he was 
told that his coronary arteries were normal but to continue 
taking the Nitroglycerin when needed.  The appellant reported 
that at present, the pain in his left chest was constant, but 
made worse by exertion.  Following the physical examination, 
he was diagnosed with angina pectoris, history of, severe, 
with apparently inconclusive cardiac examination.  An 
electrocardiogram was normal.  

A second VA examination was conducted in August 1988.  At 
that time, the appellant gave a history of his neck injury.  
The appellant stated that subsequent to the injury, he had 
suffered from chronic neck pain.  The physical examination 
showed that he had a full range of motion in his neck, 
including rotation, flexion, and extension, but he complained 
of pain at the base of his neck with rotation of his neck.  
He had strong hand grasps in both hands, and he had 
essentially normal musculature in both shoulders and upper 
extremities.  The appellant complained of some pain in both 
shoulders when his arms were abducted to 90 degrees.  An x-
ray of his cervical spine showed an abnormal degree of 
demineralization throughout for his age of 43.  There was 
cupping of the inferior table of all the cervical vertebra, 
and the disk spaces were all well maintained.  Following the 
physical examination, the appellant was diagnosed with the 
following: (1) history of cervical sprain incurred in a fall 
in December 1966, with resulting intermittent neck pain, and 
(2) demineralization of the cervical spine and lumbosacral 
spine, cause undetermined.  The examiner noted that the 
appellant had complaints of chronic neck and low back pain, 
and that he had a mild to moderate impairment of function.  

Outpatient treatment records from the Dallas VAMC, from 
August 1988 to May 1989, primarily show intermittent 
treatment for the appellant's neck disability.  The records 
also reflect that in September 1988, the appellant was 
treated after complaining of an inability to get and keep an 
erection.  At that time, he stated that he had been having 
problems with his erections since his return from Vietnam.  
The assessment was of impotency.  

In December 1990, the RO received a statement from a Mr. 
H.C.N.  The statement shows that according to Mr. N., in 1969 
or 1970, the appellant started working for him as a sub-
contractor in the building business.  Mr. N. stated that the 
appellant worked for him for ten years, and that during that 
period of time, the appellant had problems in his joints and 
could not get around very well.  In addition, the RO also 
received a second statement from a Mr. J.W.M.  Mr. M. 
indicated that he had employed the appellant both before and 
after his period of active service.  Mr. M. reported that 
from 1967 to 1985, he sub-contracted work to the appellant.  
According to Mr. M., in approximately 1970, he noticed that 
the appellant was having problems walking, and that at that 
time, the appellant stated that he had injured his neck and 
hip while in the service.  Mr. M. further noted that the 
appellant had a severe problem with his joints.  

Private medical records, from September 1993 to August 1996, 
show that in May 1996, the appellant was treated after 
complaining of chest pain.  At that time, he was diagnosed 
with hypertension.  The records reflect that in August 1996, 
the appellant was treated for his hypertension, and he was 
also diagnosed with impotence.  The records include a 
Hospital Summary from the Presbyterian Hospital of Dallas.  
The Summary reflects that in October 1995, the appellant was 
hospitalized for severe hypertension, tachycardia, headache, 
a history of chest pain, and raised cardiac enzyme levels.  
During his hospitalization, he was placed on intravenous 
Nitroglycerin, and he underwent a cardiac catheterization.  
Upon his discharge, he was diagnosed with the following: (1) 
clonidine withdrawal syndrome, with hypertensive crisis, and 
(2) non Q-wave myocardial infarction, probably secondary to 
the above.  

A private medical statement from C.L.S., D.O., dated in 
September 1996, shows that at that time, Dr. S. stated that 
the appellant had a long standing medical history, to include 
unstable angina, arthropathies, and previous myocardial 
infarction.  Dr. S. indicated that according to the 
appellant, his joint pain started after returning from 
Vietnam and had progressively increased since that time.  Dr. 
S. noted that at present, the appellant suffered from diffuse 
joint pain and swelling of the knees, hips, and hands.  
According to Dr. S., the appellant was examined in 1995 by a 
rheumatologist and was diagnosed with a form of 
osteoarthritis, degenerative in nature.  Dr. S. reported that 
the appellant also suffered from severe unstable angina, and 
that in August 1996, the appellant underwent percutaneous 
angioplasty for treatment of left anterior descending 
stenosis.  Dr. S. further indicated that the appellant 
persisted with anginal complaints, with exertion, and was 
under a medical regimen to alleviate his symptomatology.  

A private medical statement from M.R.B., M.D., dated in 
September 1996, shows that at that time, Dr. B. stated that 
the appellant had recently undergone angioplasty, with stent 
placement to his left anterior descending coronary artery, 
and that he was doing well, without further chest pain.  Dr. 
B. indicated that he had advised the appellant to continue 
taking his current medications.  

In December 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he was 
treated three or four times for chest pain.  (T.2).  The 
appellant stated that he was given aspirin and told that 
there was nothing wrong.  (Id.).  He indicated that on one 
occasion, he was diagnosed with pneumonia.  (Id.).  The 
appellant reported that following his discharge, in 1969 or 
1970, he sought treatment at the Dallas VAMC for chest pains.  
(T.2).  He revealed that he continued to have treatment for 
his "heart and joint problem" until 1980.  (T.2,3).  
According to the appellant, subsequently, he was treated for 
angina and he underwent angioplasty.  (T.3).  The appellant 
noted that at present, he used Nitroglycerin patches.  (Id.).  
He stated that his physicians had not indicated "one way or 
the other" as to whether his heart disease originated during 
his period of active service.  (Id.).  The appellant revealed 
that he had a joint disability which affected his ankles, 
knees, hips, shoulders, neck, fingers, and wrists.  (T.4).  
According to the appellant, his joint disability started 
during service.  (Id.).  The appellant testified that on one 
occasion while he was in the military, he slipped and fell, 
injuring his neck and shoulders.  (T.4,5).  He noted that he 
was subsequently hospitalized and was in traction for two 
days.  (Id.).  

In the appellant's December 1996 hearing, the appellant 
stated that while he was stationed in Korea, he was diagnosed 
with a kidney infection, and that he was diagnosed with a 
second kidney infection while he was stationed in San 
Antonio.  (T.7).  He indicated that both infections resolved 
and that no follow-up treatment was necessary.  (Id.).  In 
response to the question as to when was the first time he was 
treated for a kidney problem after he got out of the service, 
the appellant responded in approximately 1979.  (T.7,8).  The 
appellant reported that at present, a private physician had 
informed him that his kidneys were not filtering his urine, 
and that the physician was trying to determine the scope of 
his kidney problem.  (T.8).  He testified that in regards to 
his impotence, he first became aware of the problem in 1969, 
shortly after his discharge.  (Id.).  According to the 
appellant, over the years, his problem had worsened.  (T.9).  
The appellant further testified that in the alternative, he 
contended that his heart disease, kidney disease, impotence, 
neck disability, and joint disability were all residuals of 
Agent Orange exposure.  (T.13).  

Private medical records from L.P., M.D., show that on 
December 2, 1998, an x-ray was taken of the appellant's 
cervical spine.  The x-ray was interpreted as showing 
osteoarthritis of the apophyseal joints, bilaterally, 
especially on the right at C4-5.  The disk spaces were well 
maintained, and there was not a significant degree of 
spondylosis.  The vertebral body heights were normal, and 
there was no evidence of trauma.  The impression was of facet 
joint degenerative arthritis as described above.  Cervical 
spine otherwise was essentially negative.  The records 
reflect that on December 14, 1998, the appellant underwent 
pulmonary function testing and was diagnosed with moderately 
severe obstructive airways disease.  According to the 
records, on December 16, 1998, the appellant underwent a 
physical examination, which was conducted by T.S., M.D.  At 
that time, the appellant stated that he had joint pains which 
originated in 1969.  The appellant indicated that he had been 
told on one occasion that he had rheumatoid arthritis, but 
that he had also been told by another physician that he did 
not have rheumatoid arthritis.  He noted that he had been 
managed on multiple medications, but that he had to decrease 
his medication because he had a problem with an ulcer 
disease.  According to the appellant, at present, he had pain 
in the joints which was rather diffuse and involved the neck, 
back, shoulders, elbows, wrists, hands, hips, knees, and 
ankles.  The appellant noted that the bulk of the pain was in 
his hips, shoulders, knees, hands, and wrists.  He reported 
that he had significant swelling and significant night pain, 
along with significant morning stiffness.  According to the 
appellant, a hot shower improved his symptoms significantly.  

The physical examination showed that the appellant had 
relatively minimal discomfort in his neck.  The appellant's 
range of motion was limited in flexion, extension, and 
rotation, as well as lateral flexion.  The appellant's 
shoulders had mild tenderness at his acromioclavicular (AC) 
joints and increased subacromial tenderness, bilaterally.  
Examination of his back showed that he had diffuse tenderness 
in his paralumbar muscles, as well as the mid-line from his 
thoracolumbar junction down to his sacrum.  He had bilateral 
sacroiliac (SI) joint tenderness.  The impression was of 
chronic inflammatory arthritis.  Dr. S. noted that the 
appellant was not in need of anything surgical at that point.  

In May 1999, the RO received a Discharge Summary from the 
Presbyterian Hospital of Dallas.  The Summary shows that in 
August 1996, the appellant was hospitalized in order to 
undergo a cardiac catheterization, angioplasty, and stent.  
At that time, it was noted that he appellant had unstable 
angina which was not responsive to maximum medical therapy.  
Upon his discharge in September 1996, he was diagnosed with 
the following: (1) unstable angina status-post cardiac 
catheterization and stent, (2) small non Q-wave infarct, (3) 
hypertension, and (4) peptic ulcer disease.  

In May 1999, a hearing was conducted at the RO.  At that 
time, the  appellant testified that during service, there 
were approximately three or four times that he suffered from 
chest pains.  (T.3).  The appellant stated that following his 
discharge, he received treatment at the Dallas VAMC for his 
heart, kidney, and joint problems.  (T.3,4).  He indicated 
that in approximately 1967, he became aware that he had an 
"impotence problem."  (T.4).  

II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for kidney disease, heart disease, 
impotency, a joint disability, and a neck disability, all 
claimed as residuals of exposure to Agent Orange, are well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  If the claim is not well grounded, 
the appeal must fail and there is no further duty to assist 
in developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for cardiovascular 
disease if manifested to a degree of 10 percent disabling 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. §§ 3.307(a)(6) (1999); see also McCartt v. West, 
12 Vet. App. 164, 168 (1999) (emphasis provided in case).  
The Court held that neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran had not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e); pursuant 
to Gardner v. Brown,  5 F.3d 1456, 1458 (Fed. Cir. 1993) 
(starting point in interpreting a statute is its language) 
aff'd, 513 U.S. 115 (1994).  See McCartt, supra.  Prior to 
McCartt, VA incorrectly presumed exposure to Agent Orange if 
the veteran had service in Vietnam.  Now, that presumption is 
afforded the veteran only if he also has one of the 
regulatory enumerated conditions.

Pertinent regulations provide a list of diseases that are 
considered to be associated with herbicide exposure for 
purposes of presumptive service connection.  38 C.F.R. 
§ 3.309(e) (1999).  The following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, if the requirements of 38 C.F.R. §§ 
3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: Chloracne 
or other acneform disease consistent with chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft-tissue sarcoma, multiple myeloma, and certain 
respiratory cancers.  Where chloracne or other acneform 
disease consistent with chloracne or porphyria cutanea tarda 
becomes manifest to a compensable degree within one year of 
the last date on which the veteran was exposed to an 
herbicide agent during active service; where respiratory 
cancer becomes manifest to a compensable degree within thirty 
years of the last date on which the veteran was exposed to an 
herbicide agent during active service; and where Hodgkin's 
disease, non-Hodgkin's lymphoma, soft-tissue sarcoma, or 
multiple myeloma becomes manifest to a compensable degree any 
time after service, service incurrence will be presumed.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e), and as amended by 61 Fed. 
Reg. 57589 (1996).

At the outset, the Board notes that there is no competent 
medical evidence showing a current medical diagnosis of any 
kidney disease.  The Board observes that the appellant's 
service medical records are negative for any complaints or 
findings of any kidney disease.  In addition, in the 
appellant's January 1967 separation examination, in response 
to the question as to whether the appellant had ever had or 
if he currently had frequent or painful urination, and/or 
kidney stone or blood in urine, the appellant responded 
"no."  Moreover, private medical records from Dr. O.S.L. 
show that in June 1971, the appellant was hospitalized after 
suffering an allergic reaction from medication that he was 
taking for a kidney infection.  Upon his discharge, he was 
diagnosed with allergic arthritis, generalized, following 
sulfa therapy.  However, the Board observes that it was also 
noted that the appellant had an uneventful recovery.  The 
Board further notes that the remaining medical evidence of 
record is negative for any complaints or findings of any 
kidney disease.  

Because the appellant has not presented competent medical 
evidence of the current existence of any kidney disease, this 
claim must be denied as not well grounded.  In the absence of 
proof of a disability, there can be no valid claim.  Caluza, 
7 Vet. App. at 498; Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
the question as to whether the appellant currently has a 
kidney disease necessarily involves a medical diagnosis.  
Accordingly, competent medical evidence is required.  As no 
competent medical evidence is of record showing a current 
diagnosis of any kidney disease, the claim must be denied as 
not well grounded.  

In regards to the appellant's remaining claims, the Board has 
reviewed the record in its entirety.  As aptly noted by the 
record, it has been established that the appellant had 
foreign service during the Vietnam era.  However, heart 
disease, impotency, a neck disability, and a joint 
disability, are not any of the diseases recognized as 
attributable to Agent Orange under applicable regulations.  
See 38 C.F.R. §§ 3.307, 3.309(e) (implementing 38 U.S.C.A. 
§ 1116).  Therefore, as a matter of law, the appellant may 
not receive the benefit of a rebuttable presumption that his 
heart disease, impotency, a neck disability, and a joint 
disability, were caused by exposure to Agent Orange.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6) (iii), 3.309(e); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the provisions of section 1116 are not for 
application in this case.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation under 38 U.S.C.A. §§ 1110, 1131, and 
38 C.F.R. § 3.303(d).  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Although this holding pertained to 
compensation due to exposure to ionizing radiation, the Board 
finds that this judicial construction is equally applicable 
when the issue involves compensation due to exposure to Agent 
Orange.  See Brock v. Brown, 10 Vet. App. 155, 160 (1997) 
(citing Combee, supra; Cosman v. Principi, 3 Vet. App. 503, 
505 (1992)).

In the instant case, the appellant contends, in essence, that 
during active service in Vietnam, he was exposed to Agent 
Orange.  The appellant maintains that his current heart 
disease, impotency, neck disability and joint disability, are 
all residuals from his alleged exposure to Agent Orange.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his current heart disease, impotency, neck disability and 
joint disability, are all secondary to Agent Orange exposure 
during service, is not competent evidence. 

Similarly, competent evidence of current heart disease, 
impotency, a neck disability, and a joint disability, is of 
record.  However, the appellant has not submitted medical 
evidence showing that his above disabilities resulted from 
any alleged exposure to Agent Orange.  In addition, in 
regards to his claims for service connection for heart 
disease and impotency, there is no competent evidence of 
record of a nexus between the appellant's current heart 
disease and impotency and his period of active service.  The 
Board notes that the appellant's service medical records are 
negative for any complaints or findings of heart disease or 
impotency.  In addition, the appellant's separation 
examination, dated in January 1967, shows that at that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had palpitation or pounding 
heart, and/or high or low blood pressure, the appellant 
responded "no."  Moreover, the appellant's heart was 
clinically evaluated as normal.  

The Board recognizes that in the appellant's December 1996 
hearing, the appellant testified that following his 
discharge, in 1969 or 1970, he received medical treatment at 
the Dallas VAMC for chest pains.  However, the Board observes 
that the outpatient treatment records from the Dallas VAMC 
show that in July 1969, the appellant had a chest x-ray taken 
which showed that the lung fields were clear and free of 
active disease.  In addition, the heart size was normal, and 
the impression was of a normal chest study.  Moreover, while 
the private medical records from Dr. O.S.L. show that in July 
1969, the appellant was hospitalized after complaining of 
chest pain of several weeks duration, the records also 
reflect that upon his discharge, he was diagnosed with acute 
bronchitis and pleurisy.  Thus, the first medical evidence of 
any heart disease is in May 1983, approximately 16 years 
after the appellant's discharge.  The evidence of record 
reflects that in the appellant's May 1983 VA examination, the 
appellant was diagnosed with mild obstructive disease.  The 
remaining evidence of record includes the following 
diagnoses: (1) vasospastic angina, (2) possible 
arteriosclerotic heart disease, (3) angina pectoris, (4) 
clonidine withdrawal syndrome, with hypertensive crisis, (5) 
non Q-wave myocardial infarction, probably secondary to the 
clonidine withdrawal syndrome, and (6) moderately severe 
obstructive airways disease.  

Additionally, the Board further observes that the first 
medical evidence of a diagnosis of impotency is in September 
1988, approximately 21 years after the appellant's separation 
from the military.  The Board notes that the outpatient 
treatment records from the Dallas VAMC reflect that in 
September 1988, the appellant was treated after complaining 
of an inability to get and keep an erection.  The assessment 
was of impotency.  In addition, private medical records show 
that in August 1996, the appellant was diagnosed with 
impotency.  Therefore, in light of the above, the Board 
observes that the medical evidence of record does not 
indicate the requisite nexus between an inservice disease and 
the appellant's currently diagnosed heart disease and 
impotency.  See Caluza, 7 Vet. App. at 498; Brock and Combee, 
both supra.  Accordingly, the appellant's claims are not well 
grounded.  Id.

The Board recognizes that these claims are being disposed of 
in a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Likewise, the Board 
finds that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).


B.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for (1) 
the residuals of a neck injury, and (2) a 
joint disability.  

In a February 1984 decision, the Board denied the appellant's 
claim for entitlement to service connection for the residuals 
of neck and back injuries on the basis that although the 
appellant had sustained a minor neck injury in 1966, the 
injury cleared without residual disability.  According to the 
Board, it was not until 1981 that the appellant again 
complained of any back and neck disorders, and those findings 
were made too remote from service to relate them back to that 
"slight" injury in 1966.  In addition, the Board also 
denied the appellant's claim of entitlement to service 
connection for a joint disorder on the basis that a joint 
disorder was not shown in service.  Moreover, the Board 
further stated that although the appellant had an allergic 
arthritis following sulfa drug therapy in June 1971, there 
was no basis upon which to relate the joint disorder to 
service.  

The Board notes that the evidence of record prior to the 
Board's February 1984 decision consisted of the appellant's 
service medical records, private medical records from S.K.R., 
M.D., from June 1980 to October 1981, outpatient treatment 
records from the Dallas VAMC, from February to March 1981, 
three separate VA examinations, all dated in May 1983, 
private medical records from O.S.L., M.D., from July 1969 to 
June 1971, and hearing testimony.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the January 1991 Board decision is final.  Id.  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999).  
Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based on the same factual basis 
shall be considered.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1999).  When a claimant seeks to reopen a claim after 
an appellate decision and submits evidence in support of that 
claim, a determination must be made as to whether this 
evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. § 20.1105 (1999); see also 38 U.S.C. §§ 5108, 7104. 
Therefore, once a BVA decision becomes final under section 
7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."   Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

As previously stated, evidence added to the record since the 
Board's February 1984 decision includes outpatient treatment 
records from the VA Medical Center (VAMC) in Dallas, from 
July 1969 to April 1975, August 1987 to May 1988, and from 
August 1988 to May 1989, an August 1988 VA examination, 
statements from Mr. H.C.N. and Mr. J.W.M., both received in 
December 1990, a private medical statement from C.L.S., D.O., 
dated in September 1996, private medical records from L.P., 
M.D., dated in December 1998, and hearing testimony.

Residuals of a Neck Injury

I.  New and Material Evidence

The Board has reviewed the evidence submitted since the 
February 1984 Board decision and has determined that the 
August 1988 VA examination is both "new and material" 
evidence.  As previously stated, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1999).  The Board notes 
that the August 1988 VA examination is "new" in that it was 
not of record at the time of the Board's denial in February 
1984.  Moreover, the evidence is so significant because it 
bears directly and substantially on the specific matter in 
the case at hand, which is whether the appellant's currently 
diagnosed intermittent neck pain is related to his in-service 
neck injury.  

The Board notes that in the appellant's August 1988 VA 
examination, the appellant gave a history of his neck injury.  
At that time, he stated that subsequent to the injury, he had 
suffered from chronic neck pain.  The physical examination 
showed that he had a full range of motion in his neck, but 
that he complained of pain at the base of his neck with 
rotation of his neck.   The diagnoses included the following: 
(1) history of cervical sprain incurred in a fall in December 
1966, with resulting intermittent neck pain, and (2) 
demineralization of the cervical spine and lumbosacral spine, 
cause undetermined.  Therefore, in light of the above, the 
diagnosis from the appellant's August 1988 VA examination 
indicate that the appellant's current intermittent neck pain 
is related to his in-service neck injury.  Accordingly, the 
Board concludes that the August 1988 VA examination is "new 
and material" evidence because the evidence contains 
competent medical evidence which supports the appellant's 
contention that he suffers from the residuals of an in-
service neck injury.  Thus, in light of the foregoing, the 
Board concludes that the appellant has submitted "new and 
material" evidence to reopen his claim for entitlement to 
service connection for the residuals of a neck injury.   


II.  Well Grounded Claim

Having found that the appellant has submitted "new and 
material evidence," the threshold question that must be 
resolved with regard to the claim of entitlement to service 
connection for the residuals of a neck injury, is whether the 
appellant has presented evidence of a well-grounded claim.  
See Winters and Elkins, both supra.  Upon a review of the 
record, it is the Board's determination that the appellant's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the appellant is found to have presented 
a claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that 
sufficient relevant facts have been properly developed in 
regards to the appellant's claim and no further assistance to 
him is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  


III.  Service Connection

Service connection may be established for a disability that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999).  In addition, service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau. V. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In this case, the appellant contends that during service, he 
suffered a neck injury.  The appellant maintains that 
subsequent to his injury, he has suffered from chronic neck 
pain.  

A review of the evidence shows that during service, the 
appellant suffered a neck and back injury.  The appellant's 
service medical records reflect that in December 1966, the 
appellant was treated after complaining that he had fallen 
backwards to the floor, hitting his spine at the first 
thoracic vertebra.  The appellant stated that at present, he 
had considerable tenderness in that region.  The examining 
physician noted that films of the upper thoracic and cervical 
spine were negative.  It was the examiner's opinion that the 
appellant's symptoms were due to the direct blow over the 
first thoracic vertebra spine.  In addition, the Board notes 
that private medical record from Dr. S.K.R. show that in 
February 1981, the appellant was treated after complaining of 
pain in his neck.  Upon physical examination, the lumbosacral 
spine and thoracic spine were both tender to palpation.  An 
x-ray of the cervical spine was interpreted as showing 
questionable left compression.  The Board further observes 
that outpatient treatment records from the Dallas VAMC 
reflect that in February 1981, the appellant was diagnosed 
with a cervical strain.  Moreover, in the appellant's May 
1983 VA examination, he was diagnosed with residuals of an 
injury to the neck and low back, and as previously stated, in 
the appellant's August 1988 VA examination, he was diagnosed 
with a history of cervical sprain incurred in a fall in 
December 1966, with resulting intermittent neck pain.  

In the instant case, the Board recognizes that the first 
post-service medical evidence of neck pain, as a result of 
the in-service injury, is in May 1983, approximately 16 years 
after the appellant's separation from the military.  However, 
the Board finds, for purposes of this decision, that the in-
service neck injury with subsequent neck pain, the continuing 
post-service treatment for neck pain, and the diagnoses from 
the appellant's May 1983 and August 1988 VA examinations, 
raise a reasonable doubt as to the incurrence of the 
appellant's neck pain.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303(b).  In resolving that doubt in the appellant's 
favor, the Board concludes that there is evidence sufficient 
to support a finding that the appellant's currently diagnosed 
intermittent neck pain is a residual of his in-service neck 
injury.  Therefore, the Board concludes that service 
connection for the residuals of a neck injury is warranted.


A Joint Disability

As previously stated, under the laws administered by the VA, 
service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Court has 
held that, in order for a claim to be service connected, 
there must be a current disability which is related to an 
injury or disease which was present during service.  
Rabideau, 2 Vet. App. at 141, 143.  

In the instant case, the appellant contends, in essence, that 
during service he developed a joint disability.  He maintains 
that he continued to suffer from a joint disability after his 
discharge, and that at present, his joint disability affects 
his ankles, knees, hips, shoulders, neck, fingers, and 
wrists.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno, 6 Vet. App. at 465; see also 
Falzone, 8 Vet. App. at 398, 405.  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu, 
2 Vet. App. at 492.  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his current joint 
disability is related to service is not competent evidence.  
In any event, his contention that he developed a joint 
disability during service is cumulative of his previous 
contentions at the time of his prior claim.  

In regards to the statements from Mr. H.C.N. and Mr. J.W.M. 
which were submitted in support of the appellant's 
contentions, the Board notes that the statements are "new" 
in that they were not of record at the time of the Board's 
February 1984 decision.  However, the lay statements are not 
material because they are not probative of the issue at hand.  
As previously stated, since the appellant's former employers 
do not possess medical expertise, they are not competent to 
offer opinions on matters that require specialized medical 
knowledge. 

In regards to the remaining evidence submitted in support of 
reopening the appellant's claim of service connection for a 
joint disability, the outpatient treatment records from the 
Dallas VAMC, from July 1969 to April 1975, August 1987 to May 
1988, and from August 1988 to May 1989, the August 1988 VA 
examination, the private medical statement from C.L.S., D.O., 
dated in September 1996, and the private medical records from 
L.P., M.D., dated in December 1998, are all "new" in that 
they were not of record at the time of the Board's denial in 
February 1984.  However, while the above evidence is "new," 
it is not so significant that it addresses the specific 
matter under consideration, which is whether the appellant's 
current joint disability is related to his period of active 
service.  See 38 C.F.R. § 3.156(a) (1999).  

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  The Board notes that the 
private medical statement from Dr. C.L.S., dated in September 
1996, shows that at that time, Dr. S. indicated that the 
appellant suffered from diffuse joint pain and swelling of 
the knees, hips, and hands.  According to Dr. S., the 
appellant was examined in 1995 by a rheumatologist and was 
diagnosed with a form of osteoarthritis, degenerative in 
nature.  In addition, private medical records from Dr. L.P. 
show that on December 15, 1998, the appellant underwent a 
physical examination which was conducted by Dr. T.S.  
Following the examination, the appellant was diagnosed with 
chronic inflammatory arthritis.  According to Dr. S., the 
appellant was not in need of anything surgical at that point.  
The Board observes that the remaining evidence shows 
treatment for unrelated disorders.  Thus, upon a review of 
the "new" evidence, the Board notes that while the evidence 
shows treatment for a current joint disability, including 
degenerative arthritis and chronic inflammatory arthritis, 
the evidence is negative for a nexus between the appellant's 
current joint disability and his period of active service.  
Therefore, in light of the above, because the "new" 
evidence is not so significant that it addresses the specific 
matter under consideration, which is whether the appellant's 
currently diagnosed joint disability is related to his period 
of service, it is not material.  Id.  

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for service connection for a joint 
disability.  Id.  He has presented no new, significant 
evidence showing a nexus between his current joint disability 
and his period of service.  Specifically, the evidence of 
record is negative for any medical evidence which shows that 
there is a link between the appellant's joint disability and 
his period of active service.  Therefore, because the 
additional evidence is not new and material, his claim must 
be denied.  



ORDER

The appellant's claim of entitlement to service connection 
for kidney disease, claimed as a residual of exposure to 
Agent Orange, is denied.  

The appellant's claim of entitlement to service connection 
for heart disease, claimed as a residual of exposure to Agent 
Orange, is denied.

The appellant's claim of entitlement to service connection 
for impotency, claimed as a residual of exposure to Agent 
Orange, is denied.

The appellant's claim of entitlement to service connection 
for a neck disability, claimed as a residual of exposure to 
Agent Orange, is denied.

The appellant's claim of entitlement to service connection 
for a joint disability, claimed as a residual of exposure to 
Agent Orange, is denied.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for the residuals 
of a neck injury.  

Service connection for the residuals of a neck injury is 
granted.  

New and material evidence having not been submitted, service 
connection for a joint disability is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

